t c summary opinion united_states tax_court james edward and brenda dianne starkovich petitioners v commissioner of internal revenue respondent docket no 3979-04s filed date james edward and brenda dianne starkovich pro sese abbey b garber for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioners' federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 the issues for decision are whether petitioners received unreported income during and are liable for the accuracy-related_penalty under sec_6662 background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioners resided in mckinney texas at the time the petition was filed during james edward starkovich petitioner was a residential and commercial painting contractor and brenda dianne starkovich was a homemaker petitioners timely filed their federal_income_tax return attached to petitioners' return was a schedule c profit or loss from business on which petitioner reported gross_receipts of dollar_figure and expenses of dollar_figure from his painting activities petitioner worked at an apartment complex owned by golden leaf inc golden leaf performing repairs and maintenance painting apartments and staining fences in golden leaf paid petitioner by check for his work at the apartments during petitioner received and cashed checks from golden leaf the checks totaled dollar_figure during respondent received a form_w-2 wage and tax statement from labor ready central iii lp reporting that dollar_figure in wages was paid to petitioner respondent also received a form 1099-misc miscellaneous income from metroplex design builders reporting that dollar_figure in nonemployee compensation had been paid to petitioner during respondent issued a notice_of_deficiency for determining that petitioners had unreported income of dollar_figure from services rendered and determining an accuracy-related_penalty under sec_6662 of dollar_figure discussion generally the commissioner's determinations of unreported income in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not present evidence or argument that they satisfied the requirements of sec_7491 and therefore the burden_of_proof does not shift to respondent a unreported income petitioner contends that he was involved in a fraudulent kickback scheme involving ione morgan ms morgan who works as a live-in manager for golden leaf her husband bob morgan and his brother chester morgan petitioner alleges that he would receive a check from golden leaf in an amount greater than what he was owed for services he performed in exchange for receiving the contracting job petitioner would cash that check and remit the overage to bob morgan petitioner says he kept track of these transactions but a fire at his home on date destroyed the records petitioner claims that at the end of he tried to terminate his involvement in the scheme but ms morgan and her husband told him that his family would be endangered by the other individuals involved in the scheme in her testimony ms morgan denied that she was involved in a kickback scheme with petitioner she stated that petitioner was paid for services rendered on various projects for golden leaf when petitioner completed a job he would submit an invoice to ms morgan ms morgan would submit the invoice to mr yeh president of golden leaf and mr yeh would write a check to petitioner petitioners have not provided evidence sufficient to refute respondent's determination the court finds that petitioners have failed to meet their burden and sustains respondent's determination with respect to the unreported income b accuracy-related_penalty under sec_7491 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty or addition_to_tax 116_tc_438 in order to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty id pincite once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner's determination is incorrect id pincite respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an understatement attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax of dollar_figure or more see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year id petitioner failed to keep adequate books_and_records reflecting his income see sec_6662 sec_1_6662-3 income_tax regs there is also an understatement_of_tax greater than dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate nothing in the record indicates petitioners acted with reasonable_cause and in good_faith the court holds that the record supports respondent's determination that petitioners are liable for the accuracy-related_penalty reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
